—In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Kings County (Ross, J.H.O.), dated April 16, 2009, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
We reject the petitioner’s contention that the Family Court should have amended his petition sua sponte to include an allegation that the respondent slapped him. A pleading may be amended to conform to the proof, unless the amendment would prejudice the opposing party (see CPLR 3025 [c]). Here, such an amendment would have prejudiced the respondent because, without notice of the factual allegation, she could not prepare her case. Prudenti, P.J., Dillon, Eng and Roman, JJ, concur.